DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
All independent claims substantially recite: “writing invalid data to remaining pages of a last block within the specific first super block, or keeping the remaining pages blank and not storing data from the host device according to a write command of the host device before erasing”.  It is not clear whether this language requires any “erasing”  or any “write command” to occur because “a write command” is recited as a possible condition for a contingent limitation and the recited “before erasing” appears to set a time period for something which may or may not occur.    It is also unclear what steps are required by “not storing data from the host device according to a write command . . . before erasing”.  Specifically, this language could read on not storing because there was no write command, or could be read as ignoring the write command, or a special “write command” that does not require anything to be written.  Also, “keeping pages blank and not storing data . . . before erasing” does not clearly preclude keeping pages blank for a short period, then then writing at a later time, then erasing and it is therefore unclear whether the claim language would read on a method that includes eventually writing to the block at some time later time before erasure of the block (as opposed to closing the region permanently until erasure).  
All independent claims recite: “receiving data corresponding to a specific zone from the host device, wherein the data is all data of the specific zone;”.  It is not clear whether data being “of the specific zone” refers to the destination of the data (i.e. the data from the host is sent to the zone) or refers to the host sending “all data” that will ever be sent to the zone in a single burst. Note that the language is unclear at least partially because the first interpretation is redundant with the language before the comma, and it is not clear that the second interpretation would be supported.
Claim 6 recites “resettling” general storage space.  It is not clear whether (or how) “resettling” the general storage space is different than “settling”.  Note that the independent claims refer to creating a namespace as “settling” implying that “resettling” refers to either moving data from one namespace to another, or settling another area (but it is not clear which is meant).  The specification does not appear to mention “resettling” so there is no guidance in the original disclosure.   
Claim 6 recites: “the other zoned namespace”.  There is no antecedent basis for this language.  It is not clear whether this refers to a new “other” zoned namespace or if this refers back to the “another” zoned namespace.   
All dependent claims are rejected as containing the limitations of the claims from which they depend.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tallis (The Next Step in SSD Evolution: NVMe Zoned Namespaces Explained, 2020) and NVMe (NVMe Base Specification R1.4b (2020)).
1. A control method applied to a flash memory controller, (“At a high level, in order to enable ZNS, most drives on the market only require a firmware update. ZNS doesn't put any new requirements on SSD controllers or other hardware components; this feature can be implemented for existing drives with firmware changes alone.” Tallis page 3.) wherein the flash memory controller is configured to access a flash memory module, the flash memory module comprises a plurality of planes, each plane comprises a plurality of blocks, and each block comprises a plurality of pages; (Tallis teaches: “a flash memory chip has several levels of structure baked into the design. The most important numbers are the page size and erase block size. Data can be read with page size granularity (typically on the order of several kB) and an empty page can be written to with a program operation, but erase operations clear an entire multi-MB block.” Tallis page 2.  “In practice, drives will tend to support zone sizes that aggregate many erase blocks across multiple dies and all of the controller's channels, so that sequential writes (or reads) to a single zone can be as fast as would be supported on a conventional FTL-based SSD.”  Tallis page 6.  Note that in the NAND hierarchy, a die includes one or more planes.) the control method comprising: 
receiving a settling command from a host device, wherein the settling command configures at least one portion of the flash memory module as a zoned namespace, (Tallis does not expressly teach receiving a command to configure a zoned namespace. 
NVMe teaches: “A namespace is a quantity of non-volatile memory that may be formatted into logical blocks. An NVM Express controller may support multiple namespaces that are referenced using a namespace ID. Namespaces may be created and deleted using the Namespace Management and Namespace Attachment commands.”  NVMe page 7. “When a host creates a namespace using the Namespace Management command, the host specifies the NVM Set Identifier of the NVM Set that the namespace is to be created in.” NVMe page 89.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of NVMe because using this command complies with the NVMe specification thereby allowing greater device compatibility.) wherein the zoned namespace logically comprises a plurality of zones, the host device performs a zone-based data write operation on the zoned namespace, each zone has a same size, logical addresses corresponding to each zone are continuous, and the logical addresses are not overlapping between zones; (See Tallis figure 1.) configuring the zoned namespace to plan a plurality of first super blocks, (See NVMe page 7 cited above.) wherein each first super block comprises multiple blocks respectively located in at least two planes, (“In practice, drives will tend to support zone sizes that aggregate many erase blocks across multiple dies and all of the controller's channels, so that sequential writes (or reads) to a single zone can be as fast as would be supported on a conventional FTL-based SSD.”  Tallis page 6. Note that a die is larger than a plane in the NAND hierarchy.) and a number of blocks within each first super block is determined according to a size of each zone and a size of each block; (This language reads on the inherent relationship between the size and number of blocks in a zone of a given size.  See Tallis figure 1.) receiving data corresponding to a specific zone from the host device, wherein the data is all data of the specific zone; referring to a sequence of logical addresses of the data, to sequentially write the data into a specific first super block of the plurality of first super blocks of the flash memory module; (“Drivers (and other software) written for traditional block storage devices need several modifications to work with zoned storage devices. The most obvious is that the host software must obey the new constraints on only writing sequentially within a zone, but that's not the end of the story. Zoned storage also makes the host software responsible for more of the management of data placement.” Tallis page 4.  “That still leaves three states: implicitly opened, explicitly opened, and closed. . . . A zone that is in any one of these three states is considered active. Drives will tend to have limits on the number of zones that can be opened (explicitly or implicitly) or active at any given time. These limitations arise because active or open zones require a bit of extra tracking information beyond just knowing what state the zone is in. For every active zone, the drive needs to keep track of the write pointer, which indicates how full the zone is and where the next write to the zone will go.  A write pointer isn't needed for full or empty zones because full zones cannot accept more writes, and empty zones will be written to starting at the beginning of the zone.” Tallis page 5. See also Tallis figure 5.) and after writing of the data is completed, writing invalid data to remaining pages of a last block within the specific first super block, or keeping the remaining pages blank and not storing data from the host device according to a write command of the host device before erasing. (The language “not storing data from the host device according to a write command before erasing” reads on a non-step (i.e. not writing for some unspecified time period).  Note also that this language is a contingent limitation without requiring the conditions precedent at least because the claims do not expressly recite any erasure taking place.  Note also that the analogous device claims below fail to teach any “structure that performs [the] function” as that language is used in MPEP § 2111.04.  In the interest of compact prosecution, note that Tallis teaches: “A zone may be put into the full state without actually storing as much data as its capacity allows. In those scenarios, putting a zone into the full state is like finalizing an optical disc after burning: nothing more can be written to the zone until it is reset (erased).)” Tallis page 4.  See also the figure on page 4.)
2. The control method of claim 1, wherein 
from the perspective of storing data from the host device, a single first super block stores data in only one single zone. (This language does not require any specific structural limitation or any steps to be performed.  See MPEP §§ 2111.04 and 2103.  Note also that the art in the rejection of claim 1 teaches a group of blocks storing data in “only one single zone”.  See e.g. Tallis figure 1.)
3. The control method of claim 1, wherein 
the flash memory module comprises N planes, the size of each zone is A, and the size of each block is B, wherein A is greater than B; and the step of configuring the zoned namespace to plan the plurality of first super block comprises: configuring the zoned namespace to plan the plurality of first super block, such that the number of blocks within each first super block is a quotient of A divided by B plus "1", and the blocks within each first super block are respectively located at different planes. (With respect to claim interpretation, the claim language appears to be reciting allocation of the number of blocks that can hold the information in zone A regardless of respective sizes of the zone and the blocks (i.e. including cases where there is a remainder).  First, note that a remainder is always smaller than a divisor.  Second, note that where the remainder (e.g. measured in bytes) is smaller than the block size, all of the data in the remainder will fit into one block and the number of blocks required to hold a zone of size A will be SizeA/SizeB plus one block to hold the remainder (remaining data).  NVMe teaches: “1.6.27 namespace A quantity of non-volatile memory that may be formatted into logical blocks. When formatted, a namespace of size n is a collection of logical blocks with logical block addresses from 0 to (n-1).”  NVMe page 16.  “A namespace is a collection of logical blocks whose logical block addresses range from 0 to the size of the namespace” NVMe page 247.   “When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable.”  MPEP § 2121.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”  MPEP § 2144.01.  Note that for the reference to be operable, the proper number of blocks must be allocated including the case where the number of bytes of data in the blocks does not evenly divide into the number of bytes in the namespace.)
4. The control method of claim 1, further comprising: 
settling another portion of the flash memory module as a general storage space; and configuring the general storage space to plan a plurality of second super blocks, wherein each second super block comprises a plurality of blocks of the plurality of planes.  (See rejection of claim 1, (e.g. NVMe page 7).  All references teach to ongoing processes or directions for carrying out ongoing processes.  Note that a mere duplication is also obvious.  See MPEP § 2144.04.)
6. The control method of claim 4, further comprising: 
resettling at least a portion of the general storage space to another zoned namespace; and configuring the another zoned namespace to plan a plurality of third super blocks, (With respect to claim interpretation: note that “resettling . . . to another zoned namespace” reads on settling (creating) another portion of the “general storage space”.  See rejection of claim 1 (e.g. NVMe page 7) explaining the creation of a plurality of zoned namespaces.  Note also that all references are to ongoing processes including creating more than one namespace.  Note also that a “mere duplication” has been found obvious. See MPEP § 2144.04. Note also that the language “to plan . . . ” implies but does not require steps to be performed or limit to a particular structure.  See MPEP §§ 2103 and 2111.04.) wherein each third super block comprises multiple blocks respectively located in at least two planes, and (“drives will tend to support zone sizes that aggregate many erase blocks across multiple dies and all of the controller's channels” Tallis page 6.) a number of blocks within each third super block is determined according to a size of each zone and a size of each block in the other zoned namespace. (See rejection of claim 1.)
7. The control method of claim 6, wherein 
from the perspective of storing data from the host device, a single third super block stores data in only one single zone.  (This language does not require any specific structural limitation or any steps to be performed.  See MPEP §§ 2111.04 and 2103.  Note also that the art in the rejection of claim 1 teaches a group of blocks storing data in “only one single zone”.  See e.g. Tallis figure 1.)
12. A storage device, comprising: a flash memory module, wherein the flash memory module comprises a plurality of planes, each plane comprises a plurality of blocks, and each block comprises a plurality of pages; and a flash memory controller, configured to access the flash memory module; wherein the flash memory controller receives a settling command from a host device, the settling command configures at least one portion of the flash memory module as a zoned namespace, the zoned namespace logically comprises a plurality of zones, the host device performs a zone-based data write operation on the zoned namespace, each zone has a same size, logical addresses corresponding to each zone are continuous, and the logical addresses are not overlapping between zones; wherein the flash memory controller configures the zoned namespace to plan a plurality of first super blocks, each first super block comprises multiple blocks respectively located in at least two planes, and a number of blocks within each first super block is determined according to a size of each zone and a size of each block; the flash memory controller receives data corresponding to a specific zone from the host device, the data is all data of the specific zone, the flash memory controller refers to a sequence of logical addresses of the data, to sequentially write the data into a specific first super block of the plurality of first super blocks of the flash memory module; and after writing of the data is completed, the flash memory controller writes invalid data to remaining pages of a last block within the specific first super block, or keeps the remaining pages blank and does to write data from the host device according to a write command of the host device before erasing. (See rejection of claim 1.)
13.The storage device of claim 12, wherein from the perspective of storing data from the host device, a single first super block stores data in only one single zone. (See rejection of claim 2.)
14. The storage device of claim 12, wherein the flash memory module comprises N planes, the size of each zone is A, and the size of each block is B, wherein A is greater than B; and the flash memory controller configures the zoned namespace to plan the plurality of first super block, such that the number of blocks within each first super block is a quotient of A divided by B plus “1”, and the blocks within each first super block are respectively located at different planes. (See rejection of claim 3.)
15. The storage device of claim 12, wherein the flash memory controller settles another portion of the flash memory module as a general storage space, and configures the general storage space to plan a plurality of second super blocks, wherein each second super block comprises a plurality of blocks of the plurality of planes. (See rejection of claim 4.)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tallis, NVMe, and Liu (2019/0179698).
5. The control method of claim 4, wherein 
the flash memory module comprises N planes, the size of each zone is A, and the size of each block is B, wherein A is greater than B; and the step of configuring the zoned namespace to plan the plurality of first super block comprises: (See rejection of claim 3.) configuring the zoned namespace to plan the plurality of first super block, such that the number of blocks within each first super block is a quotient of A divided by B plus "1", and the blocks within each first super block are respectively located at different planes; (See rejection of claim 3.) and the step of configuring the general storage space to plan the plurality of second super blocks comprises: configuring the general storage space to plan the plurality of second super blocks, such that a number of blocks within each second super block is N, and the blocks within each second super block are respectively located at different data planes. (Tallis teaches: “drives will tend to support zone sizes that aggregate many erase blocks across multiple dies and all of the controller's channels, so that sequential writes (or reads) to a single zone can be as fast as would be supported on a conventional FTL-based SSD” Tallis page 6.  “A recent Western Digital demo with a 512GB ZNS prototype SSD showed the drive using a zone size of256MB (for 2047 zones total) but also supporting 2GB zones. Within a single zoned namespace, all zones will use the same zone size, but a drive can support reformatting a namespace to change its zone size or multiple namespaces with different zone sizes.”  Tallis page 6. 
The previously cited art does not expressly teach allocating a number of blocks to a superblock that is the same number as the number of planes in the device.  
Liu teaches: “In some examples, a super block includes a number of blocks with a same position number. A super block can include one block from each plane of each dies in the memory; this provides a maximum bandwidth.”  Liu paragraph 0050. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Liu because allocating one block per plane can provide maximum bandwidth.)
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tallis, NVMe, and Sinclair (US 2006/0184723)
8. A flash memory controller, wherein the flash memory controller is configured to access a flash memory module, the flash memory module comprises a plurality of planes, each plane comprises a plurality of blocks, and each block comprises a plurality of pages; (See rejection of claim 1.) the flash memory controller comprising: a read only memory, configured to store a code; a microprocessor, configured to execute the code for controlling access of the flash memory module; and a buffer memory; (Tallis teaches an “SSD controller”.  Tallis page 5.  
 Tallis does not teach the details of a flash controller.
Sinclair teaches: “Referring to FIG. 2, circuitry of a typical flash memory system that may be used as the non-volatile memory 2 of FIG. 1 is described.” Sinclair paragraph 0051.  “A typical controller chip 11 has its own internal bus 23 that interfaces with the system bus 13 through interface circuits 25. The primary functions normally connected to the bus are a processor 27 (such as a microprocessor or micro-controller), a read-only-memory (ROM) 29 containing code to initialize ("boot") the system, read-only-memory (RAM) 31 used primarily to buffer data being transferred between the memory and a host, and circuits 33 that calculate and check an error correction code (ECC) for data passing through the controller between the memory and the host.”  Sinclair paragraph 0052.  “Referring initially to FIG. 26, an overall system operation is shown. In a first step 251, the memory system is initialized, which includes the processor 27 (FIG. 2) executing boot code in the ROM 29 to load firmware from the non-volatile memory into the RAM 31.”   Sinclair paragraph 0217.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Sinclair as an instance of combining prior art elements according to known methods to yield predictable results.  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference (as shown in the cited art); One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately (the controller of Sinclair would function as it does separately); One of ordinary skill in the art would have recognized that the results of the combination were predictable (one of ordinary skill would have recognized the results of using a standard non-volatile memory controller to control non-volatile memory were predictable). See MPEP § 2143(I)(A).) wherein the microprocessor receives a settling command from a host device, the settling command configures at least one portion of the flash memory module as a zoned namespace, the zoned namespace logically comprises a plurality of zones, the host device performs a zone-based data write operation on the zoned namespace, each zone has a same size, logical addresses corresponding to each zone are continuous, and the logical addresses are not overlapping between zones; wherein the microprocessor configures the zoned namespace to plan a plurality of first super blocks, wherein each first super block comprises multiple blocks respectively located in at least two planes, and a number of blocks within each first super block is determined according to a size of each zone and a size of each block; the microprocessor receives data corresponding to a specific zone from the host device, wherein the data is all data of the specific zone, the microprocessor refers to a sequence of logical addresses of the data, to sequentially write the data into a specific first super block of the plurality of first super blocks of the flash memory module; and after writing of the data is completed, the microprocessor writes invalid data to remaining pages of a last block within the specific first super block, or keeps the remaining pages blank and does not write data from the host device according to a write command of the host device before erasing. (See rejection of claim 1.)
9. The flash memory controller of claim 8, wherein from the perspective of storing data from the host device, a single first super block stores data in only one single zone. (See rejection of claim 2.)
10. The flash memory controller of claim 8, wherein the flash memory module comprises N planes, the size of each zone is A, and the size of each block is B, wherein A is greater than B; and the microprocessor configures the zoned namespace to plan the plurality of first super block, such that the number of blocks within each first super block is a quotient of A divided by B plus "1", and the blocks within each first super block are respectively located at different planes. (See rejection of claim 3.)
11. The flash memory controller of claim 8, wherein the microprocessor settles another portion of the flash memory module as a general storage space, and configures the general storage space to plan a plurality of second super blocks, wherein each second super block comprises a plurality of blocks of the plurality of planes. (See rejection of claim 4.)


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 8-9, 11-13 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 5, 13, and 18 of copending Application No. 17394401 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, see chart below:
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Related application (17394401)
This application (17394427)
1/13/18. (noting that the controller structures in claim 13 teach the structures of claim 8 of this application:) (Currently amended): A control method applied to a flash memory controller, wherein the flash memory controller is configured to access a flash memory module, the flash memory module comprises a plurality of blocks, and each block comprises a plurality of pages; the control method comprising: receiving a settling command from a host device, wherein the settling command configures at least one portion of the flash memory module as a zoned namespace, wherein the zoned namespace logically comprises a plurality of zones, the host device performs a zone-based data write operation on the zoned namespace, each zone has a same size, logical addresses corresponding to each zone are continuous, and the logical addresses are not overlapping between zones; using one of a first access mode, a second access mode, a third access mode and a fourth access mode to write data from the host device to the flash memory module, wherein the data is all data in a specific zone; if the first access mode is used: writing the data to multiple specific blocks of the flash memory module in sequence according to a sequence of logical addresses of the data; and after writing of the data is completed and before a last specific block is erased, writing invalid data to remaining pages of [[a]] the last specific block of the multiple specific blocks, or keeping the remaining pages blank and not storing data from the host device according to a write command of the host device data is completed and before the single specific block is erased, writing invalid data to the remaining pages of the single specific block, or keeping the remaining pages blank and not storing data from the host device according to the write command of the host device 
Claims 1, 8, and  12:  the flash memory controller is configured to access a flash memory module, the flash memory module comprises a plurality of planes, each plane comprises a plurality of blocks, and each block comprises a plurality of pages; the control method comprising: receiving a settling command from a host device, wherein the settling command configures at least one portion of the flash memory module as a zoned namespace, wherein the zoned namespace logically comprises a plurality of zones, the host device performs a zone-based data write operation on the zoned namespace, each zone has a same size, logical addresses corresponding to each zone are continuous, and the logical addresses are not overlapping between zones; configuring the zoned namespace to plan a plurality of first super blocks, wherein each first super block comprises multiple blocks respectively located in at least two planes, and a number of blocks within each first super block is determined according to a size of each zone and a size of each block; receiving data corresponding to a specific zone from the host device, wherein the data is all data of the specific zone; referring to a sequence of logical addresses of the data, to sequentially write the data into a specific first super block of the plurality of first super blocks of the flash memory module; and after writing of the data is completed, writing invalid data to remaining pages of a last block within the specific first super block, or keeping the remaining pages blank and not storing data from the host device according to a write command of the host device before erasing.
5. (Original): The control method of claim 4, wherein if the first access mode is used, a single block only stores data in a single zone, from a perspective of storing the data from the host device.
2/9/13. The control method of claim 1, wherein from the perspective of storing data from the host device, a single first super block stores data in only one single zone.  
See claim 1 teaching an ongoing process.
4/11/15. The control method of claim 1, further comprising: settling another portion of the flash memory module as a general storage space; and configuring the general storage space to plan a plurality of second super blocks, wherein each second super block comprises a plurality of blocks of the plurality of planes.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Title
Document I.D.
Reason Included
DURABLE FILE SYSTEM FOR SEQUENTIALLY WRITTEN ZONED STORAGE
US 20170124104 A1
"When ingesting an object, the durable file system writes the object with indexing information for the object to persistent storage across multiple zones that each map to an independently accessible storage medium (e.g., disks on different spindles)." Abstract.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139